                  Case 2:19-cv-01489-RSM Document 28 Filed 10/22/19 Page 1 of 2



 1                                                                              Hon. Ricardo S. Martinez

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                            FOR THE WESTERN DISTRICT OF WASHINGTON

 7 Joseph Stanley Pigott a.k.a. King Abdul Mumin)
   El,                                                   )    Case No. 2:19-cv-01489 RSM
 8                                                       )
                                        Plaintiff,       )
 9                                                       )    ANSWER
                                  v.                     )
10                                                       )
   Heather Winslow Barr, David P. Tracy)
11 (individual Jointly & Severally) Law Offices of)
   David P. Tracy & Zottman, Sarah Hudson)
12 (individual Jointly & Severally) d.b.a. King)
   County Superior Court Bailiff, Attorney Kristin)
13 Richardson (individual Jointly & Severally) d.b.a)
   King Couonty Superior Court Judge, Attorney)
14 Kathryn D. Fields (individual Jointly & Severally))
   d.b.a. King County Superior Court Judge, King)
15 County Superior Court, Sate of Washington, et al., )
     	  	  	  	  	  	  	                          )
16                                   Defendants.         )
    TO:                               Clerk Of The Court
17 AND TO:                            All Parties

18
             COMES NOW, Heather Barr, David Tracy and Law Offices of David P. Tracy and
19
     Zottman, herein and do answer and deny against Plaintiff’s Complaint, as follows:
20
             1.       Defendants plead that this matter should dismissed pursuant to Federal CR 12 (B)(5)
21
     and (6). More specifically, for insufficient service of process and failure to state a claim upon which
22
     relief can be granted.
23

24
                                                                          DC Law Group NW
      ANSWER– Page 1 of 2                                         12055 15th Ave NE | Seattle, WA 98125
                                                                Phone: (206) 494-0400 Fax: (855) 494-0400
                 Case 2:19-cv-01489-RSM Document 28 Filed 10/22/19 Page 2 of 2



 1          2.       Defendants plead general denial of all claims by Plaintiff in response to sections I

 2 through VII and paragraphs 1 – 23.

 3          3.       Defendants plead res judicata and collateral estoppel.

 4

 5          WHEREFORE, having fully answered denied and affirmatively alleged against plaintiff's

 6 complaint, defendant pray for the following relief:

 7                   1. That plaintiff's complaint be dismissed with prejudice.

 8                   2. That defendant recovers their reasonable costs and reasonable attorney's fees.

 9                   3. For all such other relief which the Court shall deem just and equitable

10

11                   DATED: October 22, 2019

12                                                  DC Law Group NW

13                                                  __________________
                                                    Matthew Cunanan, WSBA # 42530
14                                                  matthew@dclglawyers.com
                                                    Of Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24
                                                                          DC Law Group NW
     ANSWER– Page 2 of 2                                          12055 15th Ave NE | Seattle, WA 98125
                                                                Phone: (206) 494-0400 Fax: (855) 494-0400
